                                            Case 4:17-cv-04709-JST Document 201 Filed 08/05/19 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        LOOKSMART GROUP, INC.,                           Case No. 17-cv-04709-JST
                                                         Plaintiff,
                                   8
                                                                                             ORDER GRANTING MOTION TO
                                                  v.                                         EXCLUDE EXPERT TESTIMONY
                                   9

                                  10        MICROSOFT CORPORATION,                           Re: ECF No. 118
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is Defendant Microsoft Corp.’s motion to exclude testimony from

                                  14   Plaintiff Looksmart Group, Inc.’s damages expert Michael Lasinski. ECF No. 118. The Court

                                  15   will grant the motion.1

                                  16   I.      BACKGROUND

                                  17           In this patent dispute, Looksmart claims that Microsoft’s Bing search engine and related

                                  18   services infringe Looksmart’s patent, U.S. Patent Number 7,356,530 (the “’530 patent”).

                                  19   Complaint (“Compl.”), ECF No. 1 ¶ 29.

                                  20           On March 15, 2019, Looksmart served its expert damages report, authored by Lasinski.

                                  21   ECF No. 137-6. Lasinski calculated damages based on a reasonable royalty that the parties would

                                  22   have agreed to in a hypothetical negotiation on June 3, 2009, the asserted date of first

                                  23   infringement. Id. at 6. He concluded that the increased search efficiencies attributable to the ’530

                                  24   patent’s technology allowed Microsoft to save approximately $87.9 million − $74.2 over the

                                  25

                                  26   1
                                         Because this order contains or refers to material subject to sealing orders, the Court initially filed
                                  27   the order under seal and provided the parties seven days to propose redactions. ECF No. 193 at 1
                                       n.1. The parties then filed their joint proposed redactions. ECF No. 196. The Court has reviewed
                                  28   the redactions and determined that they are consistent with the Court’s prior sealing orders.
                                       Accordingly, the Court hereby issues this redacted version of the order.
                                             Case 4:17-cv-04709-JST Document 201 Filed 08/05/19 Page 2 of 9




                                   1   period from the initial infringement to the expected trial date, and $13.7 million from post-trial to

                                   2   the expiration of the patent – by avoiding the costs of “deploying the incremental servers and

                                   3   related hardware” to support a less efficient search engine. Id. at 6-8.

                                   4            Lasinski then “discounted these nominal cost savings during the damages period to the

                                   5   date of the hypothetical negotiation using a 12% discount rate.” Id. at 8. This rate, Lasinki

                                   6   explained, was “consistent with the median weighted average cost of equity for companies in SIC

                                   7   737, ‘Computer Programming, Data Processing, and Other Computer Services,’ over the period

                                   8   April 1, 2009 to March 31, 2010.” Id. He noted, however, that “[a] discount rate of 12% is higher

                                   9   than – and conservative relative to – Microsoft’s 9.86% weighted average cost of capital as of

                                  10   June 2009 and the 5% cost of money that Microsoft used as an input when estimating data center

                                  11   costs in a January 2009 research paper.” Id. at 8 n.27. Applying this 12 percent discount rate,

                                  12   Lasinski derived “a lump-sum royalty” of approximately $35.6 million for the pre-trial period, and
Northern District of California
 United States District Court




                                  13   an additional $3.9 million for the post-trial period. Id. at 8 & n.28.

                                  14            On May 14, 2019, Microsoft filed this motion to exclude Lasinski’s testimony. ECF No.

                                  15   118.2

                                  16   II.      LEGAL STANDARD

                                  17                   A.     Admissibility of Expert Testimony

                                  18            Federal Rule of Evidence 702 provides:

                                  19                   A witness who is qualified as an expert by knowledge, skill,
                                                       experience, training, or education may testify in the form of an
                                  20                   opinion or otherwise if:
                                  21                   (a) the expert’s scientific, technical, or other specialized knowledge
                                                           will help the trier of fact to understand the evidence or to
                                  22                       determine a fact in issue;
                                  23                   (b) the testimony is based on sufficient facts or data;
                                  24                   (c) the testimony is the product of reliable principles and methods;
                                                           and
                                  25
                                                       (d) the expert has reliably applied the principles and methods to the
                                  26                       facts of the case.
                                  27

                                  28
                                       2
                                         Microsoft also filed a motion to strike Lasinski’s expert report for an independent, unrelated
                                       reason. ECF No. 108. On June 28, 2019, the Court denied that motion. ECF No. 184.
                                                                                          2
                                          Case 4:17-cv-04709-JST Document 201 Filed 08/05/19 Page 3 of 9




                                   1           Trial courts serve a “gatekeeping” role “to ensure the reliability and relevancy of expert

                                   2   testimony.” Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 152 (1999) (citing Daubert v.

                                   3   Merrell Dow Pharm., Inc., 509 U.S. 579 (1993)). They should screen “unreliable nonsense

                                   4   opinions, but not exclude opinions merely because they are impeachable.” City of Pomona v.

                                   5   SQM N. Am. Corp., 750 F.3d 1036, 1044 (9th Cir. 2014) (citation omitted). The reliability test

                                   6   under Rule 702 and Daubert “is not the correctness of the expert’s conclusions but the soundness

                                   7   of his methodology.” Id. (citation omitted). “Shaky but admissible evidence is to be attacked by

                                   8   cross examination, contrary evidence, and attention to the burden of proof, not exclusion.”

                                   9   Primiano v. Cook, 598 F.3d 558, 564 (9th Cir. 2010). The proponent of the expert testimony has

                                  10   the burden of proving admissibility. Lust ex rel. Lust v. Merrell Dow Pharm., Inc., 89 F.3d 594,

                                  11   598 (9th Cir. 1996).

                                  12           B.      Expert Testimony on Reasonable Royalty
Northern District of California
 United States District Court




                                  13           A patentee who proves infringement is entitled to, at minimum, “a reasonable royalty for

                                  14   the use made of the invention by the infringer, together with interest and costs as fixed by the

                                  15   court.” 35 U.S.C. § 284. The overarching aim of a reasonable royalty is “to compensate the

                                  16   patentee . . . for its lost opportunity to obtain a reasonable royalty that the infringer would have

                                  17   been willing to pay if it had been barred from infringing.” AstraZeneca AB v. Apotex Corp., 782

                                  18   F.3d 1324, 1334 (Fed. Cir. 2015). Stated differently, a “reasonable royalty is the amount that a

                                  19   person, desiring to manufacture [, use, or] sell a patented article, as a business proposition, would

                                  20   be willing to pay as a royalty and yet be able to make[, use, or] sell the patented article, in the

                                  21   market, at a reasonable profit.’” Aqua Shield v. Inter Pool Cover Team, 774 F.3d 766, 771-72

                                  22   (Fed. Cir. 2014) (quoting Trans-World Mfg. Corp. v. Al Nyman & Sons, Inc., 750 F.2d 1552, 1568

                                  23   (Fed. Cir. 1984) (alterations in original)).

                                  24           “[T]he classic way to determine the reasonable royalty amount is to multiply the royalty

                                  25   base, which represents the revenue generated by the infringement, by the royalty rate, which

                                  26   represents the percentage of revenue owed to the patentee.” Whitserve, LLC v. Comput. Packages,

                                  27   Inc., 694 F.3d 10, 27 (Fed. Cir. 2012). Absent the information necessary to determine an

                                  28   established royalty rate, a reasonable royalty is most “often determined on the basis of a
                                                                                          3
                                          Case 4:17-cv-04709-JST Document 201 Filed 08/05/19 Page 4 of 9




                                   1   hypothetical negotiation, occurring between the parties at the time that infringement began.”

                                   2   Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d 1292, 1312 (Fed. Cir. 2011).

                                   3          “To be admissible, expert testimony opining on a reasonable royalty rate must ‘carefully

                                   4   tie proof of damages to the claimed invention’s footprint in the market place.’” Id. at 1317

                                   5   (quoting ResQNet.com, Inc. v. Lansa, Inc., 594 F.3d 860, 869 (Fed. Cir. 2010)). The Federal

                                   6   Circuit has thus deemed such testimony inadmissible where it relies on “a fundamentally flawed

                                   7   tool for determining a baseline royalty rate in a hypothetical negotiation.” Id. at 1315. For

                                   8   instance, an expert may not start by simply assuming as a baseline that the licensee would “pay a

                                   9   royalty rate equivalent to 25 per cent of its expected profits for the product that incorporates the IP

                                  10   at issue” simply because that figure corresponds to a royalty rate commonly found in the industry

                                  11   or other cases. Id. at 1312. Similarly, an expert may not begin “with the assumption that each

                                  12   party would take 50% of the incremental profits” from the hypothetical license. Virnetx, Inc. v.
Northern District of California
 United States District Court




                                  13   Cisco Sys., Inc., 767 F.3d 1308, 1331 (Fed. Cir. 2014). Even if a mathematical theorem suggests

                                  14   this outcome as a matter of game theory, the expert must first establish that the preconditions for

                                  15   that theorem are present in that specific case. Id. Regardless whether the final analysis

                                  16   incorporates other considerations, “[b]eginning from a fundamentally flawed premise [as to the

                                  17   royalty rate] and adjusting it based on legitimate considerations specific to the facts of the case

                                  18   nevertheless results in a fundamentally flawed conclusion” as to the ultimate royalty figure.

                                  19   Uniloc, 632 F.3d at 1317. Thus, for example, “a patentee may not balance out an unreasonably

                                  20   high royalty base simply by asserting a low enough royalty rate.” Virnetx, 767 F.3d at 1333.

                                  21          C.      Cost Savings Approach to Reasonable Royalty

                                  22          The Federal Circuit has also explained that, “[a]lthough a patentee ‘must carefully tie proof

                                  23   of damages to the claimed invention’s footprint in the market place,’ that requirement for valuing

                                  24   the patented technology can be met if the patentee adequately shows that the defendant’s

                                  25   infringement allowed it to avoid taking a different, more costly course of action.” Prism Techs.

                                  26   LLC v. Sprint Spectrum L.P., 849 F.3d 1360, 1376 (Fed. Cir. 2017) (quoting Uniloc, 632 F.3d at

                                  27   1317). It is therefore well established that “[a] price for a hypothetical license may appropriately

                                  28   be based on consideration of the ‘costs and availability of non-infringing alternatives’ and the
                                                                                          4
                                          Case 4:17-cv-04709-JST Document 201 Filed 08/05/19 Page 5 of 9




                                   1   potential infringer’s ‘cost savings.’” Id. (quoting Aqua Shield, 774 F.3d at 771-72); see also

                                   2   Hanson v. Alpine Valley Ski Area, Inc., 718 F.2d 1075, 1080-81 (Fed. Cir. 1983) (“Reliance upon

                                   3   estimated cost savings from use of the infringing product is a well settled method of determining a

                                   4   reasonable royalty.” (collecting cases)).

                                   5   III.   DISCUSSION

                                   6          The parties’ arguments have evolved over the course of briefing on this motion. Microsoft

                                   7   initially contended that Lasinski’s methodology must be excluded as unreliable because his 12

                                   8   percent discount rate was based on an industry-wide assumption rather than tethered to the specific

                                   9   facts of this case. ECF No. 119-4 at 14-16. In response, Looksmart disputed whether the 12

                                  10   percent discount rate constituted a “reasonable royalty rate.” ECF No. 137-4 at 7. According to

                                  11   Looksmart, Lasinski applied that rate “in order to discount Microsoft’s cost savings from its use of

                                  12   the patented invention to present value as of the date of the hypothetical negotiation in 2009.”
Northern District of California
 United States District Court




                                  13   ECF No. 137-4 at 7.

                                  14          Accepting that premise, Microsoft’s reply offers a different critique. Microsoft notes that

                                  15   the roughly $39 million figure purportedly represents the value of the avoided cost at the time of

                                  16   the 2009 hypothetical negotiation (minus “the time value of money and the standard risk involved

                                  17   in an equity investment” baked into the weighted average cost of capital calculation). ECF No.

                                  18   149 at 3. Viewed in this light, Microsoft contends, Lasinski’s report arbitrarily allocates the entire

                                  19   value of the cost savings to Looksmart. ECF No. 149 at 5.

                                  20          As an initial matter, Looksmart is correct that neither the 12 percent discount rate its expert

                                  21   applied, or the 88 percent of avoided costs allocated to Looksmart, is a royalty rate. The discount

                                  22   rate accounts only for the time value of money and the standard risk involved in an equity

                                  23   investment. See Energy Capital Corp. v. United States, 302 F.3d 1314, 1333 (Fed. Cir. 2002)

                                  24   (“[T]he discount rate performs two functions: (i) it accounts for the time value of money; and (ii)

                                  25   it adjusts the value of the cash flow stream to account for risk.”). “The value of an asset is simply

                                  26   the present value of its future cash flows.” Robert M. Lawless & Stephen P. Ferris, Economics

                                  27   and the Rhetoric of Valuation, 5 J. BANKR. L. & PRAC. 3, 11 (1995). “Discounting is the process

                                  28   by which courts take into account the time value of money to avoid overcompensating the injured
                                                                                         5
                                          Case 4:17-cv-04709-JST Document 201 Filed 08/05/19 Page 6 of 9




                                   1   party.” Christopher P. Bowers, Courts, Contracts, and the Appropriate Discount Rate: A Quick

                                   2   Fix for the Legal Lottery, 63 U. CHI. L. REV. 1099, 1099 (1996). Thus, the purpose of applying a

                                   3   discount rate is not to allocate 12 percent of Microsoft’s avoided costs to Microsoft, but to make

                                   4   sure that Looksmart’s avoided costs figure represents Microsoft’s true avoided costs. Therefore,

                                   5   as adjusted, Looksmart allocates all of Microsoft’s avoided costs to Looksmart.

                                   6          That means that the parties’ dispute boils down to whether, under the hypothetical

                                   7   negotiation approach, “Microsoft’s cost savings must be split – at all – between Microsoft and

                                   8   Looksmart.” ECF No. 137-4; see also ECF No. 149 at 5-6. Looksmart assumes they would not.

                                   9   As a matter of both rudimentary economics and common sense, the assumption is insupportable.

                                  10   If Microsoft were required to pay a royalty consisting of all its avoided costs in order to use an

                                  11   invention, what would be the point of the invention? Microsoft would gain nothing by its use, so

                                  12   the hypothetical negotiation would never take place. See, e.g., Richard A. Posner, Utilitarianism,
Northern District of California
 United States District Court




                                  13   Economics, and Legal Theory, 8 J. LEGAL STUD. 103, 114 (1979) (“The basic Paretian argument is

                                  14   that a voluntary market transaction . . . must make both parties better off, and so increase the level

                                  15   of welfare or happiness in the society, for if both A and B were not made better off by the

                                  16   transaction at least one of them would refuse to consent to it.” (second emphasis added)); Bennett

                                  17   S. Miller, Note, No Such Thing As A Free Lunch: Hurricane Katrina and the Davis-Bacon Act, 16

                                  18   S. CAL. REV. L. & SOC. JUST. 197, 246 n.365 (2006) (“Contractors are assumed to be rational

                                  19   economic actors, and they therefore will engage in an activity only if it makes them better off than

                                  20   had they not engaged in the activity.” (emphasis added)). Because Microsoft would be no better

                                  21   off by bargaining away all its avoided costs, 100 percent of those costs cannot possibly be “the

                                  22   royalty upon which the parties would have agreed had they successfully negotiated an agreement

                                  23   just before infringement began.” Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1324 (Fed.

                                  24   Cir. 2009).

                                  25          Nor can Looksmart’s assumption that the negotiation would start with all of the avoided

                                  26   costs going to it be squared with Virnetx. As noted above, the Virnetx court held that an expert

                                  27   cannot simply assume that the parties would split the incremental profits from the license in half.

                                  28   767 F.3d at 1332-33. The Virnetx court explained that admitting that testimony was error because
                                                                                         6
                                           Case 4:17-cv-04709-JST Document 201 Filed 08/05/19 Page 7 of 9




                                   1   “the suggestion that those profits be split on a 50/50 basis − even when adjusted to account for

                                   2   certain individual circumstances − is insufficiently tied to the facts of the case, and cannot be

                                   3   supported.” Id. at 1334. If Lasinski applied his approach to incremental profits, it would flunk the

                                   4   Virnetx test.

                                   5           The only question, then, is whether avoided costs should be treated differently than

                                   6   incremental profits, such that an expert may simply assume that the patentee would recoup the

                                   7   entire value of the avoided costs as a royalty – in effect, a per se rule. Looksmart’s arguments on

                                   8   this score are not persuasive.

                                   9           Authority holding that “[a] price for a hypothetical license may appropriately be based on

                                  10   consideration of the ‘costs and availability of non-infringing alternatives’ and the potential

                                  11   infringer’s ‘cost savings,’” Prism Techs., 849 F.3d at 1376 (emphasis added) (quoting Aqua

                                  12   Shield, 774 F.3d at 771-72), does not establish that the license price must equal the cost savings,
Northern District of California
 United States District Court




                                  13   or even that the parties’ negotiation would start there. Rather, the cases of which the Court is

                                  14   aware have divided avoided costs between the parties. See Hanson, 718 F.2d at 1077 (affirming

                                  15   award consisting solely of one-third of avoided costs where magistrate found that “[e]xpert

                                  16   testimony on this record indicates that one-third of the cost savings would be deemed acceptable

                                  17   to both parties in an arm’s length license negotiation”); TC Tech. LLC v. Sprint Corp., No. 16-CV-

                                  18   153-RGA, 2019 WL 2515779, at *2 (D. Del. June 18, 2019) (denying motion to exclude

                                  19   testimony in which expert apportioned cost savings and “allocate[d] 64% to 74% of what remains

                                  20   to [the infringer], based on how the parties to the hypothetical negotiation would have split the

                                  21   cost savings”).3

                                  22           Looksmart’s reliance on Mars, Inc. v. Coin Acceptors, Inc., is misplaced. 527 F.3d 1359

                                  23   (Fed. Cir. 2008), mandate recalled and modified on other grounds by 557 F.3d 1377 (Fed. Cir.

                                  24   2009). In Mars, the patentee sought a reasonable royalty based on a percentage of infringing

                                  25

                                  26   3
                                        But see Slimfold Mfg. Co. v. Kinkead Indus., Inc., 932 F.2d 1453, 1458 (Fed. Cir. 1991). The
                                       district court in Slimfold included “all profits that [the infringer] realized in the form of
                                  27   manufacturing cost savings” as a component of its damages award. Id. That ruling was not
                                  28   contested on appeal and Federal Circuit expressed no views on it.

                                                                                         7
                                          Case 4:17-cv-04709-JST Document 201 Filed 08/05/19 Page 8 of 9




                                   1   sales. 527 F.3d at 1363-64. The Federal Circuit rejected the infringer’s argument that “reasonable

                                   2   royalty damages are capped at the cost of implementing the cheapest available, acceptable,

                                   3   noninfringing alternative.” Id. at 1373. The Mars court considered whether the costs of avoiding

                                   4   infringement operated as an independent cap on a royalty theory based on sales revenue. It does

                                   5   not necessarily follow that a patentee is per se entitled to 100 percent of avoided costs when that is

                                   6   the only damages theory asserted.

                                   7          Looksmart’s attempts to locate a case-specific justification in Lasinski’s expert report also

                                   8   fail. Citing Lasinski’s $35.6 million damages estimate, Looksmart contends that “more than 52%

                                   9   of the $74.2 million in total costs savings inured to Microsoft’s benefit.” ECF No. 137-4 at 13.

                                  10   But Looksmart elsewhere concedes that $35.6 million represents the “present value as of the date

                                  11   of the hypothetical negotiation in 2009” for the entire $74.2 million. Id. at 7; see also id. at 4

                                  12   (“Mr. Lasinski then reduced the $74.2 million to its value as of the 2009 ‘hypothetical negotiation’
Northern District of California
 United States District Court




                                  13   date using a 12 percent ‘discount rate.’”); id. at 10 (“Because of the ‘time value’ of money, when

                                  14   calculating a lump sum royalty, it is customary and appropriate to ‘discount’ the royalty to a

                                  15   present value. Mr. Lasinski properly performed that discounting to present value, as set forth

                                  16   below.”). Again, Looksmart provides no reason that, during a 2009 negotiation, the parties would

                                  17   have contemplated allocating all of the then-present value of the license to Looksmart.

                                  18          Finally, it is no answer that some of Lasinski’s other intermediate assumptions, such as the

                                  19   discount rate itself, were “conservative” in Microsoft’s favor. The Federal Circuit has rejected this

                                  20   method of compensating for a flawed premise. See Virnetx, 767 F.3d at 1333 (“[A] patentee may

                                  21   not balance out an unreasonably high royalty base simply by asserting a low enough royalty

                                  22   rate.”). Relatedly, Lasinski’s analysis of the Georgia-Pacific factors does not salvage the

                                  23   unreasonableness of his starting point. See Uniloc, 632 F.3d at 1317 (“It is of no moment that the

                                  24   25 percent rule of thumb is offered merely as a starting point to which the Georgia–Pacific factors

                                  25   are then applied to bring the rate up or down.”).

                                  26          Accordingly, the Court concludes that Lasinski’s testimony is inadmissible.

                                  27   ///

                                  28                                            CONCLUSION
                                                                                           8
                                          Case 4:17-cv-04709-JST Document 201 Filed 08/05/19 Page 9 of 9




                                   1          For the foregoing reasons, the Court grants the motion to exclude Lasinski’s testimony

                                   2   pursuant to Federal Rule of Evidence 702 and Daubert.

                                   3          IT IS SO ORDERED.

                                   4   Dated: July 12, 2019
                                                                                     ______________________________________
                                   5
                                                                                                   JON S. TIGAR
                                   6                                                         United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       9
